                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


KIMBERLY MATTAIR,

             Plaintiff,

v.                                                    Case No. 3:17-cv-211-J-32PDB

PILGRIM’S PRIDE CORPORATION,

             Defendant.




                                     ORDER

      This case is before the Court on defendant’s Proposed Bill of Costs (Doc. 48), to

which plaintiff has filed objections (Doc. 49). As the prevailing party, defendant may

seek recovery of certain costs. See Fed. R. Civ. P. 54(d). The decision whether to

award costs is within the Court’s discretion. Marx v. Gen. Rev. Corp., 568 U.S. 371,

377 (2013). The only allowable costs are those listed under 28 U.S.C. § 1920. Maris

Dist. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1225 (11th Cir. 2002).

      Defendant seeks $6,964.26 in costs.     The Court has determined that costs

should be awarded to defendant, but in an amount less than sought.           Costs for

postage ($158.05) and mediation ($693.00) are not listed under 28 U.S.C. § 1920 so the

Court will disallow those. The Court will also disallow the costs for pro hac vice

admission ($480.00). It is not necessary to hire out-of-town counsel to defend an

employment discrimination case and, in any event, it is not clear that those costs are

allowed under § 1920. See, e.g., Kalitta Air L.L.C. v. Cent. Tex. Airborne Sys. Inc.,
741 F.3d 955, 958 (9th Cir. 2013) (concluding pro hac vice fees are not allowed under

§ 1920).    As for photocopies (for which defendant seeks $1,536.96), although

defendant did not submit invoices for the Court and plaintiff to review, at least some

photocopies were necessary to the case. The Court will allow costs for photocopies in

the amount of $500.00.     The Court will disallow the costs for obtaining medical

records for which no invoice is attached ($119.75). The Court finds the other costs

requested should be awarded.

      Accordingly, it is hereby

      ORDERED:

      The Clerk shall enter a costs judgment in favor of defendant and against

plaintiff in the amount of $4,476.50.      Post-judgment interest will accrue at the

statutory rate set forth in 28 U.S.C. § 1961.

      DONE AND ORDERED in Jacksonville, Florida the 24th day of April, 2019.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge


s.
Copies:
Counsel of record




                                           2
